DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because the abstract is not drawn to what is new in the art to which the invention pertains (e.g. histogram to determine a most prevalent of colors associated with the environment and a related plurality of colors to generate a matrix barcode).  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SYSTEM AND METHOD USING A HISTOGRAM AND COLORSPACES TO CREATE A MATRIX BARCODE HAVING A PLURALITY OF COLORS, AN INFRARED LAYER AND AN ULTRAVIOLET LAYER


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 8, 9, 11, 15, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 recite “a most prevalent color” and claims 2, 9 and 16 recite “a least prevalent color”.  The term “most and least” are relative terminologies.  Therefore, it is unclear if “most prevalent” with respect to “a most prevalent color of a plurality of colors” or “a most prevalent color of a plurality of prevalent colors”?  Please clarify.  Similarly, “a least prevalent color” is unclear for the same reasons, i.e. is it “a least prevalent color of the plurality of colors” or “a least prevalent color of a plurality of least prevalent colors” or “a least prevalent color of a plurality of prevalent colors”.  Please clarify.
Claims 4, 11 and 18 recite the limitation "the another colorspace comprising a luminance channel is generated based on…” is insufficient antecedent basis for this limitation (“the another colorspace comprising a luminance channel”) in the claim.  There is no recitation of an another colorspace having a luminance channel.   It is also unclear if the applicant means that there is an additional another colorspace (i.e. a second another colorspace) that has a luminance channel, or does the applicant mean that the another colorspace comprises a luminance channel.   Additionally, it is unclear what the “is generated” references, i.e. is it with respect to the another colorspace or with respect to the luminance channel.  Please clarify.  If the applicant intends the another colorspace to include a luminance channel, the claim language should positively recite that, i.e. “the another colorspace includes a luminance channel”, and “if the generated based on” is with respect to the other another colorspace, suggested language is “the another colorspace includes a luminance channel, and the another colorspace is generated based on…”.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,496,862 in view of Zhang et al. (US 2007/0084933).
INSTANT CLAIMS
PATENTED CLAIMS
15. (New) A computing apparatus comprising: 

a processor; and 

a memory storing instructions that, when executed by the processor, cause the processor to: 

access a histogram of an environment generated based on one or more images of the environment; 

determine a most prevalent plurality of colors associated with the environment based on the histogram such that the most prevalent plurality of colors are mapped according to a red-green-blue (RGB) colorspace, wherein the RGB colorspace is converted to another colorspace; 

determine, based on the histogram, a related plurality of colors by determining at least one set of color coordinates for each one of the most prevalent plurality of colors according to the another colorspace and determining at least one set of color coordinates corresponding to the related plurality of colors according to the another colorspace; and 

generate a matrix barcode using one or more color layers, an infrared layer, and an ultraviolet layer, wherein the one or more color layers are based at least one of the most prevalent plurality of colors and the related plurality of colors, and wherein the related plurality of colors are included in each one of the one or more color layers.


16. (New) The computing apparatus of claim 15, wherein the related plurality of colors include at least one of an absent color in relation to the environment or a least prevalent color associated with the environment.  


17. (New) The computing apparatus of claim 15, wherein the instructions further cause the processor to: generate the histogram of the environment based on the one or more images of the environment.

1.  An apparatus, comprising: 

a memory to store instructions; and 

processing circuitry, coupled with the memory, operable to execute the instructions, that when executed, cause the processing circuitry to: 

receive a representative dataset containing at least one of i) one or more images and ii) one or more videos of a target, the target including at least one of i) an environment, ii) a live entity or iii) an object; process the representative dataset to create a histogram of the target; 

identify a most prevalent plurality of colors associated with the target based on the histogram by mapping the most prevalent plurality of colors according to a colorspace, wherein the colorspace is converted to another colorspace; 

determine a related plurality of colors based on the histogram by determining at least one set of color coordinates for each one of the most prevalent plurality of colors according to the another colorspace and determining at least one set of color coordinates corresponding to the related plurality of colors according to the another colorspace, wherein the related plurality of colors include at least one of i) an absent color in relation to the target or ii) a least prevalent color associated with the target; and 

create a matrix using the related plurality of colors and at least one ultraviolet layer, wherein the matrix is associated with the target.


2. The apparatus of claim 1, wherein the target is an environment, wherein the matrix is a matrix barcode located in the environment.


4. The apparatus of claim 3, wherein the process circuitry configured to identify the most prevalent plurality of colors comprises utilizing a tristimulus color system pursuant to an RGB colorspace.
18. (New) The computing apparatus of claim 15, wherein the another colorspace comprising a luminance channel is generated based on the conversion of the RGB colorspace, and wherein the luminance channel is removed from the another colorspace.

5. The apparatus of claim 4, wherein the process circuitry configured to determine the related plurality of colors based on the histogram comprises filtering out at least one luminance channel to obtain either one or both of i) the least one set of color coordinates for each one of the most prevalent plurality of colors according to the another colorspace or ii) the at least one set of color coordinates corresponding to the related plurality of colors according to the another colorspace.

19. (New) The computing apparatus of claim 18, wherein removal of the luminance channel generates the color coordinate sets according to the another colorspace.
5. The apparatus of claim 4, wherein the process circuitry configured to determine the related plurality of colors based on the histogram comprises filtering out at least one luminance channel to obtain either one or both of i) the least one set of color coordinates for each one of the most prevalent plurality of colors according to the another colorspace or ii) the at least one set of color coordinates corresponding to the related plurality of colors according to the another colorspace.

20. (New) The computing apparatus of claim 15, wherein the matrix barcode is a fiducial marker for conveying spatial information, wherein the conveyed spatial information stems at least in part from at least one of i) the ultraviolet layer and ii) the infrared layer.

7. The apparatus of claim 6, wherein the matrix barcode is a fiducial marker for conveying spatial information to at least one of: i) a computer system, ii) a vehicle, or iii) an individual, wherein the conveyed spatial information stems at least in part from the at least one ultraviolet layer.


	
The patented claims fail to expressly disclose the inclusion of an infrared layer.
Zhang et al. teaches it is well known in the art for a matrix barcode to include an
infrared layer and an ultraviolet layer ([0038]-[0040], [0046], [0047], [0053)).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to try to modify the matrix barcode to include an
infrared layer in order to increase the security level of the barcode.
	Instant claims 1 and 8 are drawn to methods and computer-readable medium having instructions that when executed by a processor perform the same claimed method steps.  While the patented claims are drawn to an apparatus, the claimed methods are inherent to the patented apparatus.
	Dependent claims recite similar limitations as the patented dependent claims.


Claims 1-4, 6-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,496,911.   Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims are not patently distinguishable, and encompass, with varying scope, the same subject matter.
INSTANT CLAIMS
PATENTED CLAIMS
15. (New) A computing apparatus comprising: 

a processor; and 

a memory storing instructions that, when executed by the processor, cause the processor to: 

access a histogram of an environment generated based on one or more images of the environment; 

determine a most prevalent plurality of colors associated with the environment based on the histogram such that the most prevalent plurality of colors are mapped according to a red-green-blue (RGB) colorspace, wherein the RGB colorspace is converted to another colorspace; 

determine, based on the histogram, a related plurality of colors by determining at least one set of color coordinates for each one of the most prevalent plurality of colors according to the another colorspace and determining at least one set of color coordinates corresponding to the related plurality of colors according to the another colorspace; and 

generate a matrix barcode using one or more color layers, an infrared layer, and an ultraviolet layer, wherein the one or more color layers are based at least one of the most prevalent plurality of colors and the related plurality of colors, and wherein the related plurality of colors are included in each one of the one or more color layers.



16. (New) The computing apparatus of claim 15, wherein the related plurality of colors include at least one of an absent color in relation to the environment or a least prevalent color associated with the environment.  


17. (New) The computing apparatus of claim 15, wherein the instructions further cause the processor to: generate the histogram of the environment based on the one or more images of the environment.

1. An apparatus, comprising: 

a memory to store instructions; and 

processing circuitry, coupled with the memory, operable to execute the instructions, that when executed, cause the processing circuitry to: 

receive a representative dataset containing at least one of i) one or more images and ii) one or more videos of a target, the target including at least one of i) an environment, ii) a live entity or iii) an object; 

process the representative dataset to create a histogram of the target; 

identify a most prevalent plurality of colors associated with the target based on the histogram by utilizing a tristimulus color system such that the most prevalent plurality colors are mapped according to a red-green-blue (RGB) colorspace, wherein the mapped RGB colorspace is converted to another colorspace; 

determine a related plurality of colors based on the histogram by determining at least one set of color coordinates for each one of the most prevalent plurality of colors according to the another colorspace and determining at least one set of color coordinates corresponding to the related plurality of colors according to the another colorspace, wherein the related plurality of colors include at least one of i) an absent color in relation to the target or ii) a least prevalent color associated with the target; and 

create a matrix barcode using one or more color layers, wherein the one or more colors are based on either one or both of i) the most prevalent plurality of colors and ii) the related plurality of colors, and using at least one infrared layer and at least one ultraviolet layer, and wherein the related plurality of colors are included in each one of the one or more color layers.

18. (New) The computing apparatus of claim 15, wherein the another colorspace comprising a luminance channel is generated based on the conversion of the RGB colorspace, and wherein the luminance channel is removed from the another colorspace.

3. The apparatus of claim 2, wherein the another colorspace has at least one luminance channel.

4. The apparatus of claim 3, wherein the process circuitry configured to determine the related plurality of colors based on the histogram comprises filtering out the at least one luminance channel.

20. (New) The computing apparatus of claim 15, wherein the matrix barcode is a fiducial marker for conveying spatial information, wherein the conveyed spatial information stems at least in part from at least one of i) the ultraviolet layer and ii) the infrared layer.

6. The apparatus of claim 4, wherein the matrix barcode is a fiducial marker for conveying spatial information to at least one of: i) a computer system, ii) a vehicle, or iii) an individual, wherein the conveyed spatial information stems at least in part from at least one of i) the at least one ultraviolet layer and ii) the at least one infrared layer.



	Claims 1 and 8 are drawn to methods and computer-readable medium having instructions that when executed by a processor perform the same claimed method steps.  While the patented claims are drawn to an apparatus, the claimed methods are inherent to the patented apparatus.
	Dependent claims recite similar limitations as the patented dependent claims.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,509,991 in view of Zhang et al. 
INSTANT CLAIMS
PATENTED CLAIMS
15. (New) A computing apparatus comprising: 

a processor; and 

a memory storing instructions that, when executed by the processor, cause the processor to: 

access a histogram of an environment generated based on one or more images of the environment; 

determine a most prevalent plurality of colors associated with the environment based on the histogram such that the most prevalent plurality of colors are mapped according to a red-green-blue (RGB) colorspace, wherein the RGB colorspace is converted to another colorspace; 

determine, based on the histogram, a related plurality of colors by determining at least one set of color coordinates for each one of the most prevalent plurality of colors according to the another colorspace and determining at least one set of color coordinates corresponding to the related plurality of colors according to the another colorspace; and 

generate a matrix barcode using one or more color layers, an infrared layer, and an ultraviolet layer, wherein the one or more color layers are based at least one of the most prevalent plurality of colors and the related plurality of colors, and wherein the related plurality of colors are included in each one of the one or more color layers.


16. (New) The computing apparatus of claim 15, wherein the related plurality of colors include at least one of an absent color in relation to the environment or a least prevalent color associated with the environment.  


17. (New) The computing apparatus of claim 15, wherein the instructions further cause the processor to: generate the histogram of the environment based on the one or more images of the environment.

1.  An apparatus, comprising: 

a memory to store instructions; and 

processing circuitry, coupled with the memory, operable to execute the instructions, that when executed, cause the processing circuitry to: 

receive a representative dataset containing at least one of i) one or more images and ii) one or more videos of a target, the target including at least one of i) an environment, ii) a live entity or iii) an object; 

process the representative dataset to create a histogram of the target; 

identify a most prevalent plurality of colors associated with the target based on the histogram utilizing a tristimulus color system such that the most prevalent plurality of colors are mapped according to a colorspace, wherein the colorspace is converted to another colorspace; 

determine a related plurality of colors based on the histogram, wherein the related plurality of colors include at least one of i) an absent color in relation to the target or ii) a least prevalent color associated with the target, wherein the determination based on the histogram includes determining at least one set of color coordinates for each one of the most prevalent plurality of colors according to the another colorspace and determining at least one set of color coordinates corresponding to the related plurality of colors according to the another colorspace; and 

create a matrix using the related plurality of colors and at least one infrared layer, wherein the matrix is associated with the target.


2. The apparatus of claim 1, wherein the target is an environment, wherein the matrix is a matrix barcode located in the environment.


4. The apparatus of claim 3, wherein the colorspace is a red-green-blue (RGB) colorspace.

18. (New) The computing apparatus of claim 15, wherein the another colorspace comprising a luminance channel is generated based on the conversion of the RGB colorspace, and wherein the luminance channel is removed from the another colorspace.

5. The apparatus of claim 4, wherein the another colorspace has at least one luminance channel, wherein the process circuitry configured to determine the related plurality of colors based on the histogram comprises filtering out the at least one luminance channel to obtain at least one of the at least one set of color coordinates for each one of the most prevalent plurality of colors according to the another colorspace or the at least one set of color coordinates corresponding to the related plurality of colors according to the another colorspace.

19. (New) The computing apparatus of claim 18, wherein removal of the luminance channel generates the color coordinate sets according to the another colorspace.
5. The apparatus of claim 4, wherein the another colorspace has at least one luminance channel, wherein the process circuitry configured to determine the related plurality of colors based on the histogram comprises filtering out the at least one luminance channel to obtain at least one of the at least one set of color coordinates for each one of the most prevalent plurality of colors according to the another colorspace or the at least one set of color coordinates corresponding to the related plurality of colors according to the another colorspace.


20. (New) The computing apparatus of claim 15, wherein the matrix barcode is a fiducial marker for conveying spatial information, wherein the conveyed spatial information stems at least in part from at least one of i) the ultraviolet layer and ii) the infrared layer.

7. The apparatus of claim 6, wherein the matrix barcode is a fiducial marker for conveying spatial information to at least one of: i) a computer system, ii) a vehicle or iii) an individual, wherein the conveyed spatial information stems at least in part from the at least one infrared layer.



The patented claims fail to expressly disclose the inclusion of an ultraviolet layer.
Zhang et al. teaches it is well known in the art for a matrix barcode to include an
infrared layer and an ultraviolet layer ([0038]-[0040], [0046], [0047], [0053)).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to try to modify the matrix barcode to include an
ultraviolet layer in order to increase the security level of the barcode.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,534,948 in view of Zhang et al.
INSTANT CLAIMS
PATENTED CLAIMS
15. (New) A computing apparatus comprising: 

a processor; and 

a memory storing instructions that, when executed by the processor, cause the processor to: 

access a histogram of an environment generated based on one or more images of the environment; 

determine a most prevalent plurality of colors associated with the environment based on the histogram such that the most prevalent plurality of colors are mapped according to a red-green-blue (RGB) colorspace, wherein the RGB colorspace is converted to another colorspace; 

determine, based on the histogram, a related plurality of colors by determining at least one set of color coordinates for each one of the most prevalent plurality of colors according to the another colorspace and determining at least one set of color coordinates corresponding to the related plurality of colors according to the another colorspace; and 

generate a matrix barcode using one or more color layers, an infrared layer, and an ultraviolet layer, wherein the one or more color layers are based at least one of the most prevalent plurality of colors and the related plurality of colors, and wherein the related plurality of colors are included in each one of the one or more color layers.


16. (New) The computing apparatus of claim 15, wherein the related plurality of colors include at least one of an absent color in relation to the environment or a least prevalent color associated with the environment.  


17. (New) The computing apparatus of claim 15, wherein the instructions further cause the processor to: generate the histogram of the environment based on the one or more images of the environment.

1.  An apparatus, comprising: 

a memory to store instructions; and 

processing circuitry, coupled with the memory, operable to execute the instructions, that when executed, cause the processing circuitry to:

receive a representative dataset containing at least one of i) one or more images of a target and ii) one or more videos of the target, the target including at least one of i) an environment, ii) a live entity and iii) an object; process the representative dataset to create a histogram of the target; 

identify a most prevalent plurality of colors associated with the target based on the histogram by mapping the most prevalent plurality of colors according to a colorspace, wherein the colorspace is converted to another colorspace; 

determine a related plurality of colors based on the histogram by determining at least one set of color coordinates for each one of the most prevalent plurality of colors according to the another colorspace and determining at least one set of color coordinates corresponding to the related plurality of colors according to the another colorspace, wherein the related plurality of colors include at least one of i) an absent color in relation to the target or ii) a least prevalent color associated with the target; and 

create a matrix using the related plurality of colors, wherein the matrix is associated with the target.


2. The apparatus of claim 1, wherein the target is an environment and wherein the matrix is a matrix barcode located in the environment, the process circuitry further caused to: determine a plurality of additional colors, including a plurality of colors in between the related plurality of colors and the most prevalent plurality of colors, and the process circuitry configured to create the matrix comprising creating the matrix barcode using both the related plurality of colors and the additional plurality of colors.


3. The apparatus of claim 1, wherein the matrix is a matrix barcode, and wherein the process circuitry configured to identify the most prevalent plurality of colors comprises utilizing a tristimulus color system such that the most prevalent plurality colors are mapped according to a red-green-blue (RGB) colorspace.


4. The apparatus of claim 3, wherein the target is an environment, and wherein the process circuitry configured to identify the most prevalent plurality of colors further comprising converting the mapped RGB colorspace to another colorspace, and wherein the another colorspace has at least one luminance channel.


18. (New) The computing apparatus of claim 15, wherein the another colorspace comprising a luminance channel is generated based on the conversion of the RGB colorspace, and wherein the luminance channel is removed from the another colorspace.

5. The apparatus of claim 4, wherein the process circuitry configured to determine the related plurality of colors based on the histogram comprises filtering out the at least one luminance channel to obtain either one or both of i) the least one set of color coordinates for each one of the most prevalent plurality of colors according to the another colorspace or ii) the at least one set of color coordinates corresponding to the related plurality of colors according to the another colorspace.

19. (New) The computing apparatus of claim 18, wherein removal of the luminance channel generates the color coordinate sets according to the another colorspace.
5. The apparatus of claim 4, wherein the process circuitry configured to determine the related plurality of colors based on the histogram comprises filtering out the at least one luminance channel to obtain either one or both of i) the least one set of color coordinates for each one of the most prevalent plurality of colors according to the another colorspace or ii) the at least one set of color coordinates corresponding to the related plurality of colors according to the another colorspace.




The patented claims fail to expressly disclose the inclusion of an infrared layer and an ultraviolet layer.
Zhang et al. teaches it is well known in the art for a matrix barcode to include an
infrared layer and an ultraviolet layer ([0038]-[0040], [0046], [0047], [0053)).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to try to modify the matrix barcode to include an
ultraviolet layer and an infrared layer in order to increase the security level of the barcode.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and7 9 of U.S. Patent No. 10,867,226 in view of Huang et al. (US 2004/0197021) and Zolotov (US 8,079,525).
INSTANT CLAIMS
PATENTED CLAIMS
15. (New) A computing apparatus comprising: 

a processor; and 

a memory storing instructions that, when executed by the processor, cause the processor to: 

access a histogram of an environment generated based on one or more images of the environment; 

determine a most prevalent plurality of colors associated with the environment based on the histogram such that the most prevalent plurality of colors are mapped according to a red-green-blue (RGB) colorspace, wherein the RGB colorspace is converted to another colorspace; 

determine, based on the histogram, a related plurality of colors by determining at least one set of color coordinates for each one of the most prevalent plurality of colors according to the another colorspace and determining at least one set of color coordinates corresponding to the related plurality of colors according to the another colorspace; and 

generate a matrix barcode using one or more color layers, an infrared layer, and an ultraviolet layer, wherein the one or more color layers are based at least one of the most prevalent plurality of colors and the related plurality of colors, and wherein the related plurality of colors are included in each one of the one or more color layers.


16. (New) The computing apparatus of claim 15, wherein the related plurality of colors include at least one of an absent color in relation to the environment or a least prevalent color associated with the environment.  


17. (New) The computing apparatus of claim 15, wherein the instructions further cause the processor to: generate the histogram of the environment based on the one or more images of the environment.

1. An apparatus, comprising: 

a memory to store instructions; and 

processing circuitry, coupled with the memory, operable to execute the instructions, that when executed, cause the processing circuitry to: 

instruct a configurable logic array to: determine a most prevalent plurality of colors associated with a target in an environment based on a histogram of the target by mapping the most prevalent plurality of colors according to a colorspace, wherein the colorspace is converted to another colorspace; and 

determine a related plurality of colors by determining at least one set of color coordinates for each one of the most prevalent plurality of colors according to the another colorspace and determining at least one set of color coordinates corresponding to the related plurality of colors according to the another colorspace, wherein the related plurality of colors include a least prevalent color associated with the environment, wherein the related plurality of colors are based on a respective distance between the most prevalent colors and the least prevalent colors in a distribution of the another colorspace, wherein the distances between the most prevalent colors and the least prevalent colors in the distribution are a maximum distance relative to distances between a plurality of other colors in the distribution of the another colorspace, wherein lines defined by the sets of color coordinates for the most prevalent colors and least prevalent colors define vectors for the colorspace conversion; and 

update the target based on the related plurality of colors.


6. The apparatus of claim 5, wherein the processing circuitry is further caused to instruct the configurable logic array to: process the representative dataset to create the histogram of the environment, wherein the related plurality of colors further include at least one an absent color in relation to the environment.


8. The apparatus of claim 6, wherein the object is a matrix barcode, wherein the processing circuitry is further caused to instruct the configurable logic array to: alter the matrix barcode based on the colorspace conversion; and update a mesh for an augmented reality system based on the altered matrix barcode, wherein the matrix barcode includes at least one of an ultraviolet layer or an infrared layer.


9. The apparatus of claim 8, wherein one or more colors of the matrix barcode are based on the related plurality of colors.



The patented claims fail to recite the most prevalent plurality of colors are mapped according to a red-green-blue (RGB) colorspace, wherein the RGB colorspace is converted to another colorspace.
Huang et al. teaches it is well known in the art to identify a most prevalent plurality of colors using a tristimulus color system such that the most prevalent plurality of colors are mapped according to an RGB color space ([0021]-[0024]).  Zolotov teaches it is well known in the art to convert an RGB colorspace to another colorspace to obtain luminance values (col. 5, lines 26-52; col. 6, lines 90-47)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a tristimulus color system such that the most prevalent plurality of colors are mapped according to an RGB colorspace in order to predictably obtain data for generating the histogram.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to convert the RGB colorspace to another colorspace in order to obtain luminance values.


Examiner’s Remarks
With respect to claim(s) 1-20, the examiner makes no prior art rejection. However, these claims are not allowable pursuant to the pending Double Patenting rejection and the 35 U.S.C. 112, second paragraph, rejections. 



Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUEZU ELLIS/Primary Examiner, Art Unit 2876